NO. 07-08-0200-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

MAY 16, 2008
______________________________

BARRY PARTAIN,
 
Appellant

v.

THE STATE OF TEXAS, 
 
Appellee

                                    _________________________________

FROM THE 286th DISTRICT COURT OF HOCKLEY COUNTY;

NO. 08026594; HON. HAROLD PHELAN, PRESIDING
_______________________________

ON ABATEMENT AND REMAND
_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
          Appellant appeals from his conviction for possession of attempted aggravated
assault causing serious bodily injury.  The clerk’s record has not been filed, but the
reporter’s record is due June 6, 2008.  An extension motion was filed by the court reporter
on May 14, 2008, representing that appellant has not submitted a written designation for
the record and has not paid or made arrangements to pay for the record.
          Accordingly, we abate this appeal and remand the cause to the 286th District Court
of Hockley County (trial court) for further proceedings.  Upon remand, the trial court shall
immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to
determine the following:
          1.  whether appellant desires to prosecute the appeal; 
    2.  whether appellant is indigent; and, 
3.  whether the appellant is entitled to a free appellate record due to his
indigency. 

          The trial court shall cause the hearing to be transcribed.  So too shall it 1) execute
findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be
developed a supplemental clerk’s record containing its findings of fact and conclusions of
law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be
developed a reporter’s record transcribing the evidence and arguments presented at the
aforementioned hearing, if any.  Additionally, the district court shall then file the
supplemental records and reporter’s records transcribing the hearing with the clerk of this
court on or before June 16, 2008.  Should further time be needed by the trial court to
perform these tasks, then same must be requested before June 16, 2008.
          It is so ordered.
                                                                           Per Curiam
Do not publish.